391 F.2d 285
Clarence WILSON, Appellant,v.J. Wayne ALLGOOD, Warden, Louisiana State Penitentiary, Appellee.
No. 24624.
United States Court of Appeals Fifth Circuit.
March 21, 1968.

Bruce C. Waltzer, New Orleans, La., for appellant.
Leonard E. Yokum, Hammond, La., Teddy W. Airhart, Jr., Asst. Atty. Gen., Baton Rouge, La., for appellee.
Before COLEMAN and CLAYTON, Circuit Judges, and JOHNSON, District Judge.
PER CURIAM:


1
In this appeal from the denial of habeas corpus in a state court conviction carrying the death penalty, and in which the issue is alleged systematic exclusion of Negroes from county jury panels, the incomplete nature of the record is such that we decline to reverse on the merits but we likewise have an abiding conviction that the ends of justice, for both the state and the convict, require that we vacate the judgment below and remand the case with directions that a complete factual record be developed, to which controlling constitutional principles may, with confidence, be applied.


2
Vacated and remanded, with directions.